Title: To James Madison from Louis-André Pichon, 7 March 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


7 March 1802. Sends a report of the secretary of the treasury on the claim of [Paul] Coulon, a French merchant. Asks JM to interest himself in the case to see that Coulon receives justice.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 3 pp.; in French. Enclosure not found, but see n. 1.



   
   Gallatin’s report, dated 22 Jan. 1802, which looked unfavorably on Coulon’s demand for payment, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 251–55. The House passed a bill for Coulon’s relief on 12 Apr. 1802, but the Senate failed to concur (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 266–67, 1163). For Coulon’s petition to Congress asking for compensation for his loss as owner of the prize ship Betty Cathcart, detained in Wilmington, North Carolina, see Pichon to JM, 29 Sept. 1802.


